Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 19 are pending.  Claims 1, 13, 17 are independent.    File date is 6-11-2021.  

Claim Rejections - 35 USC § 103  
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1 - 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shelest et al. (US PGPUB No. 2007/006,1675) in view of Vazquez et al. (US Patent No. 9,172,699).     	
 
Regarding Claim 1, Shelest discloses an information communication method, comprising:
a)  a step of uniquely setting a first network address authenticated by an authority in a terminal device associated with a user in advance; (Shelest ¶ 032, ll 1-19: selected network address called the Public Key-Derived (PKD) address; address derived from public key of device; sending device selects a cryptographic key pair with a private key and a public key; network addresses, such as those used in IPv6, are composed of two parts; first part, called the route prefix 308, contains a routable address used to route a message to an appropriate network link; sending device sets route prefix of its PKD address; ¶ 033, ll 1-10: sending device sets second part of its PKD address; "node-selectable" portion called the "interface identifier" and is often set to the network interface's Medium Access Control (MAC) address; sending device in step 406 creates a hash of the public key and selects part of the hash to be the node-selectable portion of its PKD address (first network address generated for computing system: terminal device))    
b)  a step of uniquely setting a second network address authenticated by the authority in a server in advance; (Shelest ¶ 032, ll 1-19: selected network address called the Public Key-Derived (PKD) address; address derived from public key of device; sending device selects a cryptographic key pair with a private key and a public key; network addresses, such as those used in IPv6, are composed of two parts; first part, called the route prefix 308, contains a routable address used to route a message to an appropriate network link; sending device sets route prefix of its PKD address; ¶ 033, ll 1-10: sending device sets second part of its PKD address; "node-selectable" portion called the "interface identifier" and is often set to the network interface's Medium Access Control (MAC) address; sending device in step 406 creates a hash of the public key and selects part of the hash to be the node-selectable portion of its PKD address (second network address generated for computing system: server))    
c)  a step of associating the first network address with user information of the user; (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)    
d)  a step of making a communication connection between the terminal device and the server; (Shelest ¶ 026, ll 1-3: present invention relates to communications between network nodes on various connected computer networks; (communication between computing systems: terminal device and server) and
e)  a step in which the server refers to the user information. (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair (user information) is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)    

Furthermore, Shelest discloses a key publishing service. (Shelest ¶ 040, ll 7-12: sender delivers its public key to a key publishing service; when a message is received, the recipient requests the sender's public key from the publishing service)    
Shelest does not explicitly disclose for a): a certificate authority. 
However, Vazquez discloses wherein for a): a certificate authority.  (Vazquez col 8, ll 4-27: a public key certificate is an electronic document that uses a digital signature to bind a public key with an identity; public key certificate includes information such as a unique certificate identifier, a user name or user account number, a signature algorithm (RSA, Digital Signature Algorithm (DSA), or Elliptic Curve Digital Signature Algorithm (ECDSA)), a signature, an issuer name, and a public key; public key certificate is used to verify that a public key belongs to a user; in a typical public key infrastructure scheme, the signature will be of a certificate authority)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for a): a certificate authority as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)

Regarding Claim 2, Shelest-Vazquez discloses the information communication method according to claim 1, further comprising:
a)  a step of generating the first network address in the terminal device; (Shelest ¶ 032, ll 1-19: selected network address called the Public Key-Derived (PKD) address; address derived from public key of device; sending device selects a cryptographic key pair with a private key and a public key; network addresses, such as those used in IPv6, are composed of two parts; first part, called the route prefix 308, contains a routable address used to route a message to an appropriate network link; sending device sets route prefix of its PKD address; ¶ 033, ll 1-10: sending device sets second part of its PKD address; "node-selectable" portion called the "interface identifier" and is often set to the network interface's Medium Access Control (MAC) address; sending device in step 406 creates a hash of the public key and selects part of the hash to be the node-selectable portion of its PKD address (first network address generated for computing system: terminal device))     
b)  a step of generating the second network address in the server; (Shelest ¶ 032, ll 1-19: selected network address called the Public Key-Derived (PKD) address; address derived from public key of device; sending device selects a cryptographic key pair with a private key and a public key; network addresses, such as those used in IPv6, are composed of two parts; first part, called the route prefix 308, contains a routable address used to route a message to an appropriate network link; sending device sets route prefix of its PKD address; ¶ 033, ll 1-10: sending device sets second part of its PKD address; "node-selectable" portion called the "interface identifier" and is often set to the network interface's Medium Access Control (MAC) address; sending device in step 406 creates a hash of the public key and selects part of the hash to be the node-selectable portion of its PKD address (first network address generated for computing system: server)) and
c)  a step of setting the first network address and the second network address in the terminal device and the server, respectively, after authenticating the first network address and the second network address by the certificate authority. (Shelest ¶ 32, ll 1-19: sending device sets the route prefix 308 of its PKD address; ¶ 33, ll 1-10: sending device sets the second part of its PKD address)    

Shelest does not explicitly disclose a certificate authority. 
However, Vazquez discloses wherein for c): a certificate authority. (Vazquez col 8, ll 4-27: a public key certificate is an electronic document that uses a digital signature to bind a public key with an identity; public key certificate includes information such as a unique certificate identifier, a user name or user account number, a signature algorithm (RSA, Digital Signature Algorithm (DSA), or Elliptic Curve Digital Signature Algorithm (ECDSA)), a signature, an issuer name, and a public key; public key certificate is used to verify that a public key belongs to a user; in a typical public key infrastructure scheme, the signature will be of a certificate authority)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for c): a certificate authority as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)

Regarding Claim 3, Shelest-Vazquez discloses the information communication method according to claim 1, wherein after referring to the user information, the server provides a service based on the user information without acquiring the user information of the user who owns the terminal device. (Shelest ¶ 036, ll 1-17: message further includes a digital signature generated from data included in the message; to generate this signature, the sending device creates a hash of the data to authenticate; data typically include PKD address set earlier, authenticated portion of message content data, and optional data such as the time stamp and identifier of intended recipient; a cryptographic signature of the hash generated is created from the hash using the private key associated with the public key, which was used to create the PKD address of the sending device)    

Regarding Claim 4, Shelest-Vazquez discloses the information communication method according to claim 1, wherein the associating of the user information is performed by the approval of the user. (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)       

Regarding Claim 5, Shelest-Vazquez discloses the information communication method according to claim 1, wherein the associating of the user information is performed at a request of the server. (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)       

Regarding Claim 6, Shelest-Vazquez discloses the information communication method according to claim 1, wherein the terminal device is a portable terminal, and the portable terminal associates user information at the time of line contract with the first network address. (Shelest ¶ 026, ll 13-22: invention operational with numerous other general-purpose or special-purpose computing or communications environments or configurations; suitable computing systems, environments, and configurations: mobile telephones, pocket computers, personal computers, servers, computing environments that include any of the above systems or devices)    

Regarding Claim 7, Shelest-Vazquez discloses the information communication method according to claim 1. 
Shelest does not explicitly disclose determining whether or not the user has a service use account based on the user information. 
However, Vazquez discloses wherein further comprising: a step in which the server determines whether or not the user has a service use account based on the user information. (Vazquez col 4, ll 11-29: if the email address (or username) and password are valid, the server determines whether the requesting client device has already been registered with the user account (e.g., by determining whether a valid certificate was included with the request); if not, then the application recognizes the device as a new device)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for determining whether or not the user has a service use account based on the user information as taught by Vazquez.   One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)  

Regarding Claim 8, Shelest-Vazquez discloses the information communication method according to claim 7, further comprising:
a)  a step of generating the first network address in the terminal device; (Shelest ¶ 032, ll 1-19: selected network address called the Public Key-Derived (PKD) address; address derived from public key of device; sending device selects a cryptographic key pair with a private key and a public key; network addresses, such as those used in IPv6, are composed of two parts; first part, called the route prefix 308, contains a routable address used to route a message to an appropriate network link; sending device sets route prefix of its PKD address; ¶ 033, ll 1-10: sending device sets second part of its PKD address; "node-selectable" portion called the "interface identifier" and is often set to the network interface's Medium Access Control (MAC) address; sending device in step 406 creates a hash of the public key and selects part of the hash to be the node-selectable portion of its PKD address (first network address generated for computing system: terminal device))    
b)  a step of generating the second network address in the server; (Shelest ¶ 032, ll 1-19: selected network address called the Public Key-Derived (PKD) address; address derived from public key of device; sending device selects a cryptographic key pair with a private key and a public key; network addresses, such as those used in IPv6, are composed of two parts; first part, called the route prefix 308, contains a routable address used to route a message to an appropriate network link; sending device sets route prefix of its PKD address; ¶ 033, ll 1-10: sending device sets second part of its PKD address; "node-selectable" portion called the "interface identifier" and is often set to the network interface's Medium Access Control (MAC) address; sending device in step 406 creates a hash of the public key and selects part of the hash to be the node-selectable portion of its PKD address (second network address generated for computing system: server)) and
c)  a step of setting the first network address and the second network address in the terminal device and the server, respectively, after authenticating the first network address and the second network address by the certificate authority. (Shelest ¶ 32, ll 1-19: sending device sets the route prefix 308 of its PKD address; ¶ 33, ll 1-10: sending device sets the second part of its PKD address)         

Regarding Claim 9, Shelest-Vazquez discloses the information communication method according to claim 7. 
Shelest does not explicitly disclose user does not have service use account, server requests terminal device to generate service use account.
However, Vazquez discloses wherein upon determining in the determination step that the user does not have the service use account, the server requests the terminal device to generate the service use account. (Vazquez col 4, ll 11-29: if the email address (or username) and password are valid, the server determines whether the requesting client device has already been registered with the user account (e.g., by determining whether a valid certificate was included with the request); if not, then the application recognizes the device as a new device)       
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for user does not have service use account, server requests terminal device to generate service use account as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)    

Regarding Claim 10, Shelest-Vazquez discloses the information communication method according to claim 9. 
Shelest does not explicitly disclose generate service use account on terminal device, server stores service use account information.  
However, Vazquez discloses wherein upon approval to generate the service use account on the terminal device, the server stores service use account information. (Vazquez col 6, ll 43-58: server manages and/or stores one or more credentials, associates users and groups of users with appropriate credentials, grants access to user accounts, and provides credentials to users' client devices and/or processing systems (e.g., operated by credential authorities); credentials, user accounts, group accounts, and administrative accounts are stored in a database (e.g., MySQL, PostgreSQL, MS SQL Server, MongoDB), or other suitable data structure that can be accessed by the server; server accesses the stored credentials and/or user accounts via web services such as representational state transfer (REST) style services)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for generate service use account on terminal device, server stores service use account information as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)    

Regarding Claim 11, Shelest-Vazquez discloses the information communication method according to claim 7.
Shelest does not explicitly disclose user has a service use account, server permits terminal device to use service. 
However, Vazquez discloses wherein upon determining in the determination step that the user has the service use account, the server permits the terminal device to use a service. (Vazquez col 11, ll 60-64: if the server verifies that the client device is associated with the requested user account, the server grants access to the account, for example by transmitting a message to the client device including the requested information)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for user has a service use account, server permits terminal device to use service as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)

Regarding Claim 12, Shelest-Vazquez discloses the information communication method according to claim 7, wherein the terminal device is a portable terminal, and the portable terminal associates user information at the time of line contract with the first network address. (Shelest ¶ 026, ll 13-22: invention operational with numerous other general-purpose or special-purpose computing or communications environments or configurations; suitable computing systems, environments, and configurations: mobile telephones, pocket computers, personal computers, servers, computing environments that include any of the above systems or devices)    

Regarding Claim 13, Shelest discloses an information communication method in which a first network address authenticated by an authority, a second network address authenticated by the authority, and a third network address authenticated by the authority are provided, the method comprising:
a)  a step of authenticating the first network address by the third network address; (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair (user information) is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)    
b)  a step of associating the second network address with the third network address for authentication; (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association) and
c)  a step of authenticating the first network address authenticated as the third network address by the second network address. (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair (user information) is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)    

Shelest does not explicitly disclose for a): a certificate authority. 
However, Vazquez discloses wherein for a): a certificate authority.  (Vazquez col 8, ll 4-27: a public key certificate is an electronic document that uses a digital signature to bind a public key with an identity; public key certificate includes information such as a unique certificate identifier, a user name or user account number, a signature algorithm (RSA, Digital Signature Algorithm (DSA), or Elliptic Curve Digital Signature Algorithm (ECDSA)), a signature, an issuer name, and a public key; public key certificate is used to verify that a public key belongs to a user; in a typical public key infrastructure scheme, the signature will be of a certificate authority)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for a): a certificate authority as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)

Regarding Claim 14, Shelest-Vazquez discloses the information communication method according to claim 13, wherein the first, second, and third network addresses are set in a device after being authenticated. (Shelest ¶ 32, ll 1-19: sending device sets the route prefix of its PKD address; ¶ 33, ll 1-10: sending device sets the second part of its PKD address)     
Shelest does not explicitly disclose authenticated by a certificate authority. 
However, Vazquez discloses wherein authenticated by the certificate authority. (Vazquez col 8, ll 4-27: a public key certificate is an electronic document that uses a digital signature to bind a public key with an identity; public key certificate includes information such as a unique certificate identifier, a user name or user account number, a signature algorithm (RSA, Digital Signature Algorithm (DSA), or Elliptic Curve Digital Signature Algorithm (ECDSA)), a signature, an issuer name, and a public key; public key certificate is used to verify that a public key belongs to a user; in a typical public key infrastructure scheme, the signature will be of a certificate authority)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for authenticated by a certificate authority as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)

Regarding Claim 15, Shelest-Vazquez discloses the information communication method according to claim 14, wherein the first network address is set in a terminal device, the second network address is set in a first server, and the third network address is set in a second server. (Shelest ¶ 026, ll 13-22: invention operational with numerous other general-purpose or special-purpose computing or communications environments or configurations; suitable computing systems, environments, and configurations: mobile telephones, pocket computers, personal computers, servers, computing environments that include any of the above systems or devices; (multiple types of computing devices; generated network address set within designated computing devices: terminal device, first server, second server))   

Regarding Claim 16, Shelest-Vazquez discloses a non-transitory storage medium having thereon a program causing a computer to execute the information communication method according to claim 1. (Shelest ¶ 027, ll 22-26: computer-storage media include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, or other data; (instructions executed to implement processes, functions))    

Regarding Claim 18, Shelest discloses the information communication system according to claim 17.  
Furthermore, Shelest discloses wherein the server is configured for a): receive, from the terminal device associated with a user, a network address unique to the terminal device. (Shelest ¶ 032, ll 1-19: selected network address called the Public Key-Derived (PKD) address; address derived from public key of device; sending device selects a cryptographic key pair with a private key and a public key; network addresses, such as those used in IPv6, are composed of two parts; first part, called the route prefix 308, contains a routable address used to route a message to an appropriate network link; sending device sets route prefix of its PKD address; ¶ 033, ll 1-10: sending device sets second part of its PKD address; "node-selectable" portion called the "interface identifier" and is often set to the network interface's Medium Access Control (MAC) address; sending device in step 406 creates a hash of the public key and selects part of the hash to be the node-selectable portion of its PKD address (first network address generated for computing system: terminal device))

Shelest does not explicitly disclose for a): a digital certificate associated with the network address and includes attribute information of the user, and for b): permit user to log in to the site. 
However, Vazquez discloses: 
a)  a digital certificate that is associated with the network address and includes attribute information of the user; (Vazquez col 8, ll 4-27: a public key certificate is an electronic document that uses a digital signature to bind a public key with an identity; public key certificate includes information such as a unique certificate identifier, a user name or user account number, a signature algorithm (RSA, Digital Signature Algorithm (DSA), or Elliptic Curve Digital Signature Algorithm (ECDSA)), a signature, an issuer name, and a public key; public key certificate is used to verify that a public key belongs to a user; in a typical public key infrastructure scheme, the signature will be of a certificate authority) and
b)  permit the user to log in to the predetermined site based on the attribute information of the user included in the digital certificate. (Vazquez col 11, ll 60-64: if the server verifies that the client device is associated with the requested user account, the server grants access to the account, for example by transmitting a message to the client device including the requested information)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for a): a digital certificate associated with the network address and includes attribute information of the user, and for b): permit user to log in to the site as taught by Vazquez. One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system. (Vazquez col 8, ll 4-27)

Regarding Claim 19, Shelest discloses the information communication system according to claim 18. 
Shelest does not explicitly disclose for a): determining whether or not attribute information of the user includes user login information necessary for logging in to the site, and for b): permitting the user to log in to the site. 
However, Vazquez discloses wherein permitting the login comprises: 
a)  determining whether or not the attribute information of the user includes user login information necessary for logging in to the predetermined site; (Vazquez col 4, ll 11-18: after the user enters the user's email address (or username) and password, the user can select command button 108 to sign into their user account; in response, the client device transmits to a server a request for access to user account, where the request includes the email address (or username) and password; the server then determines whether the email address (or username) and password are valid for a user account) and
b)  permitting the user to log in to the predetermined site when the attribute information of the user includes the user login information. (Vazquez col 11, ll 60-64: if the server verifies that the client device is associated with the requested user account, the server grants access to the account, for example by transmitting a message to the client device including the requested information)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shelest for a): determining whether or not attribute information of the user includes user login information necessary for logging in to the site, and for b): permitting the user to log in to the site as taught by Vazquez.  One of ordinary skill in the art would have been motivated to employ the teachings of Vazquez for the benefits achieved from a system that enables a certificate authority the manage public/private key pairs within a public key infrastructure system.  (Vazquez col 8, ll 4-27)

Claim Rejections - 35 USC § 102  
4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.        Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelest.     

Regarding Claim 17, Shelest discloses an information communication system, comprising:
a)  a terminal device; and b) a server; and c) an authentication server; (Shelest ¶ 026, ll 13-22: invention operational with numerous other general-purpose or special-purpose computing or communications environments or configurations; suitable computing systems, environments, and configurations: mobile telephones, pocket computers, personal computers, servers, computing environments that include any of the above systems or devices)     
d)  a first network address that is uniquely set in advance in the terminal device by obtaining authentication from the authentication server, (Shelest ¶ 032, ll 1-19: selected network address called the Public Key-Derived (PKD) address; address derived from public key of device; sending device selects a cryptographic key pair with a private key and a public key; network addresses, such as those used in IPv6, are composed of two parts; first part, called the route prefix 308, contains a routable address used to route a message to an appropriate network link; sending device sets route prefix of its PKD address; ¶ 033, ll 1-10: sending device sets second part of its PKD address; "node-selectable" portion called the "interface identifier" and is often set to the network interface's Medium Access Control (MAC) address; sending device in step 406 creates a hash of the public key and selects part of the hash to be the node-selectable portion of its PKD address (first network address generated for computing system: terminal device)) and
e)  a second network address that is uniquely set in advance in the server by obtaining authentication from the authentication server, (Shelest ¶ 032, ll 1-19: selected network address called the Public Key-Derived (PKD) address; address derived from public key of device; sending device selects a cryptographic key pair with a private key and a public key; network addresses, such as those used in IPv6, are composed of two parts; first part, called the route prefix 308, contains a routable address used to route a message to an appropriate network link; sending device sets route prefix of its PKD address; ¶ 033, ll 1-10: sending device sets second part of its PKD address; "node-selectable" portion called the "interface identifier" and is often set to the network interface's Medium Access Control (MAC) address; sending device in step 406 creates a hash of the public key and selects part of the hash to be the node-selectable portion of its PKD address (second network address generated for computing system: server))    
f)   wherein the first network address is associated with user information in the terminal device, and the server refers to the user information when communicating with the terminal device. (Shelest ¶ 034, ll 1-7: by constructing unique PKD address of sending device based on its public key, an association between PKD address of sending device and its public/private key pair is created; this association is then used in the authentication mechanism of invention to allow a recipient of a message to authenticate the sender of a message by verifying the association)    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                                 5-23-2022Primary Examiner, Art Unit 2452